Citation Nr: 0830024	
Decision Date: 09/04/08    Archive Date: 09/10/08

DOCKET NO.  91-44 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.	Entitlement to an increased rating for organic brain 
syndrome, currently evaluated as 10 percent disabling.

2.	Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to 
February 1969.          

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a January 1991 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Boston, Massachusetts, which in pertinent part, 
denied a claim for an evaluation in excess of 10 percent for 
organic brain syndrome. In June 1991, a hearing was held at 
the RO before a hearing officer.

In September 1992, the Board remanded this case to the RO for 
further development.  In the remand, the Board noted that the 
issue of entitlement to a TDIU was inferred from the record, 
and the RO was therefore instructed to consider the claim.  
Through a November 1993 rating decision the RO denied the 
veteran's TDIU claim.  The Board then remanded the case in 
June 1994, and again in November 1996.  

Also, during the pendency of the appeal, in August 1996, the 
veteran testified at a hearing before the undersigned 
Veterans Law Judge (VLJ) of the Board in Washington, D.C.  A 
transcript of the proceeding is of record.  

The Board's May 2001 decision and remand reopened a 
previously denied claim for service connection for a neck 
disorder.  The underlying claim on the merits,     and claims 
for increased rating for service-connected organic brain 
syndrome and a TDIU, were remanded.  The RO's November 2006 
rating decision granted service connection for multiple level 
cervical degenerative disc disease with mild right     C-6 
radiculopathy.  As the veteran did not appeal either the 
initial rating or effective date assigned that claim has been 
resolved.  Grantham v. Brown,                114 F.3d 1156 
(Fed. Cir. 1997).
The Board is issuing a decision on the claim for an increased 
rating for service-connected organic brain syndrome.  The 
claim for a TDIU is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.	All evidence and information necessary for an equitable 
disposition of the increased rating claim on appeal has been 
obtained.

2.	There are several ongoing subjective complaints 
associated with an organic brain syndrome, including memory 
loss, insomnia and mood difficulties.  There is no 
indication, however, at any point of a diagnosis of multi-
infarct dementia due to brain trauma, as to warrant 
evaluating the veteran's condition as a psychiatric 
disability.

3.	There are no other purely neurological disabilities 
associated with organic brain syndrome as a further 
evaluative basis.  While previous physicians considered a 
headache disorder as a manifestation of organic brain 
syndrome, more recent evaluations set forth a different 
etiology. 


CONCLUSION OF LAW

The criteria for a rating higher than 10 percent for organic 
brain syndrome
are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1); 
4.124a, Diagnostic Code 8045;     4.132, Diagnostic Code 9304 
(as in effect prior to November 7, 1996),                 and 
4.130 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act, codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 2007), 
prescribes several requirements regarding VA's duty to notify 
and assist a claimant with the evidentiary development of a 
pending claim for compensation or other benefits.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2007).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b)   must inform the claimant of any 
information and evidence (1) that is necessary to 
substantiate the claim; (2) that the claimant is expected to 
provide; and (3) that VA will seek to provide on the 
claimant's behalf.  See also Pelegrini v. Principi,          
18 Vet. App. 112, 120-121 (2004) ("Pelegrini II").  (The 
Board notes that a regulatory amendment effective for claims 
pending as of or filed after May 30, 2008 removed the 
requirement that VA specifically request the claimant to 
provide any evidence in his or her possession that pertains 
to the claim.  73 Fed. Reg. 23,353-56          (Apr. 30, 
2008), to be codified later at 38 CFR 3.159(b)(1)).  

The Court has further held in Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007),       that the VCAA notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a "service connection" claim, 
including notice to the claimant that a disability rating and 
an effective date for        the award of benefits will be 
assigned if service connection is awarded.

The veteran has been appropriately notified of what evidence 
would substantiate  his claim through October 2002 
correspondence that addressed each element of satisfactory 
notice set forth under the Pelegrini II decision.  The notice 
correspondence explained the general requirements to 
establish the benefit sought, and the July 1991 Statement of 
the Case (SOC) and later Supplemental Statements of the Case 
(SSOCs) provided citation to and explanation of the 
applicable criteria to demonstrate entitlement to the benefit 
sought.  The VCAA notice correspondence also explained the 
joint obligation between VA and the veteran to obtain 
evidence including that VA would undertake reasonable 
measures to assist in obtaining further VA medical records, 
private treatment records, and other Federal records. 
Furthermore, a January 2008 supplemental notice letter 
provided notice concerning both the disability rating and 
effective date elements of a pending claim for benefits, 
consistent with the holding in the Dingess/Hartman decision. 

Also, during the pendency of the appeal, the Court issued the 
decision of     Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008), as to claims for entitlement to   an increased rating 
for a service-connected disability. 
 
The Vazquez decision requires that VA notify the claimant 
that to substantiate a claim for increased disability rating: 
(1) the claimant must provide, or ask VA to obtain, medical 
or lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life; (2) if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening on the 
claimant's employment and daily life (such as a specific 
measurement or test result), VA must provide at least general 
notice of that requirement to the claimant; (3) that should 
an increase in disability be found, a disability rating will 
be determined by applying relevant diagnostic codes which 
typically provide for a range in severity of a particular 
disability from 0 percent to as much as 100 percent 
(depending on the disability involved); and (4) in regard to 
examples of the types of medical and            lay evidence 
that the claimant may submit (or ask VA to obtain) that are 
relevant to establishing entitlement to increased 
compensation.  

In this instance, while the VCAA correspondence pertinent to 
the veteran's increased rating claim did not contain the 
specific information prescribed in the Vazquez-Flores 
decision, the Board finds that any notice deficiency in this 
regard does not constitute prejudicial error that would 
preclude the essential fairness of this adjudication.  Where 
there is a pre-adjudicatory notice error, VA must show that 
the purpose of the notice was not frustrated through 
demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant, (2) that a reasonable 
person could be expected to understand from the notice what 
was needed,                 or (3) that a benefit could not 
have been awarded as a matter of law.                Sanders 
v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007).  See also 
Vazquez-Flores, 22 Vet. App. at 46. 

Under the circumstances, there is a sufficient basis in the 
record upon which to find that a reasonable person could be 
expected to understand what was needed to substantiate the 
claim.  The VCAA notice correspondence informed the veteran   
that he would need to provide evidence indicating that his 
service-connected disorder had increased in severity, and 
identified relevant sources of lay evidence and medical 
findings for this purpose.  The SOC further discussed the 
pertinent rating criteria, providing constructive notice of 
the applicable rating provisions.  The claim was then 
readjudicated on several instances, most recently through a 
November 2007 SSOC.  The veteran also has not identified any 
information or evidence not already obtained to warrant 
further adjudication of this matter.         Thus, the 
veteran was afforded an opportunity to substantiate his claim 
in view of the comprehensive notice provided.  See Sanders, 
supra; Vazquez, supra. 

In addition, the relevant notice information must have been 
timely sent.  The Court        in Pelegrini II prescribed as 
the definition of timely notice the sequence of events 
whereby VCAA notice is provided in advance of the initial 
adjudication of the claim.  See also 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1).  In this instance, the relevant VCAA 
notice letter was sent to the veteran several years after 
issuance of the January 1991 rating decision on appeal.  
Nonetheless, the VCAA  had not yet even been enacted when the 
veteran's claim was first decided.  In any event,             
the veteran has had a period of several months following 
issuance of the notice correspondence to respond with 
additional evidence.  During this timeframe,        the 
veteran underwent several additional VA medical examinations. 
There is no indication of any further available information 
or evidence to obtain.  His claim              has since been 
readjudicated through issuance of a March 2003 SSOC.                   
Thus, notwithstanding any error in timing of notice, the 
veteran still has had            the  full opportunity to 
participate in the adjudication of the claim on appeal.                
See Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), 
affirmed, 499 F.3d 1317 (Fed. Cir. 2007). 

The RO has also taken appropriate action to comply with the 
duty to assist                the veteran through obtaining 
extensive VA outpatient records, private treatment records, 
and records pertaining to receipt of benefits from the Social 
Security Administration (SSA).  The veteran has also 
undergone numerous VA examinations.  See McClendon v. 
Nicholson, 20 Vet. App. 79, 83 (2006);                  see 
Charles v. Principi, 16 Vet. App. 370 (2002).  In support of 
his claim, he has provided several personal statements, and 
additional private medical records.           He has also 
testified during a June 1991 hearing before RO personnel, and 
at an August 1996 hearing at the Board's Central Office in 
Washington, D.C.  As such, the record as it stands includes 
sufficient competent evidence to decide the claim. See 38 
C.F.R. § 3.159(c)(4).  Under these circumstances, no further 
action is necessary to assist the veteran. 

In sum, the record reflects that the facts pertinent to the 
claim being decided herein have been properly developed and 
that no further development is required to comply with the 
provisions of the VCAA or the implementing regulations.            
That is to say, "the record has been fully developed," and 
it is "difficult to discern what additional guidance VA 
could [provide] to the appellant regarding what further 
evidence he should submit to substantiate his claim."  
Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  
Accordingly, the Board will adjudicate the claim on the 
merits.

Factual Background

In an April 1974 rating decision, the RO granted service 
connection for                 non-psychotic organic brain 
syndrome due to trauma with residual right frontal headaches, 
with an initial 10 percent evaluation, effective April 12, 
1973.               The claim was granted based upon an in-
service automobile accident in which        the veteran had 
sustained a head injury. 

A claim for increased rating was filed at the RO on January 
1, 1990, as an informal claim based upon receipt of pertinent 
VA medical records and a medical examination. 

The VA outpatient records dated from June 1988 to September 
1990 do not generally concern psychiatric or neurological 
treatment.  

An October 1990 VA compensation and pension examination 
report reflects a diagnosis in part of post-traumatic 
headaches.  A corresponding psychiatric evaluation noted 
symptoms of anger, ideas of persecution and reference, and 
apprehensiveness.  The veteran was otherwise well-oriented, 
with recent and remote memory intact, and insight superficial 
and judgment fair.  The diagnosis was organic delusional 
syndrome. 

A May 1991 administrative decision from the Social Security 
Administration indicates that the veteran was considered to 
be disabled effective July 24, 1968,   due to a primary 
diagnosis of a personality disorder, and secondary diagnosis 
of substance abuse. 

On an October 1992 examination by the same psychiatrist, the 
veteran appeared somewhat bitter, disillusioned, and had 
difficulty following through on identified goals.  There was 
some element of depression.  He was not suicidal or 
homicidal.  He had short term memory, though getting poorer, 
and now difficulty with remote memory.  Insight was still 
superficial, and judgment was fair.  The diagnosis was of a 
non-psychotic organic brain syndrome, with brain trauma.   

A July 1994 psychiatric examination by this treatment 
provider observed nearly identical symptoms, and stated a 
diagnosis of "tentative" non-psychotic organic brain 
syndrome, with brain trauma.   

During the August 1996 Board hearing, the veteran described 
several            continuing symptoms he explained were 
associated with the prior head trauma, including headaches, 
and numbness and weakness of the upper extremities.                                 
His representative also requested consideration and 
application of the rating criteria for migraine headaches as 
an alternative means to evaluate his service-connected 
disability.

On a May 2000 VA examination of the brain and spinal cord, 
the evaluating physician's impression was of a head injury in 
service, with neuropsychological testing pending to evaluate 
for residuals of his head injury, versus other etiologies for 
his memory complaints.  With regard to the veteran's 
headaches, these were considered not migrainous in quality, 
but rather due to degenerative changes in the cervical spine 
and therefore post-traumatic tension headaches.  
Neuropsychological testing was later scheduled for June 2000, 
but cancelled because a current address was not then in the 
VA Medical Center (VAMC) records system. 

The Board's May 2001 remand provided in part that the veteran 
should undergo  VA medical examination as to the severity of 
an organic brain syndrome to obtain medical findings 
responsive to both current and former versions of the rating 
criteria.  

Following the Board's remand, a November 2005 VA examination 
of the brain        and spinal cord was completed.  The 
veteran reported that since the in-service automobile 
accident his memory was not very good for names.  He stated 
he had headaches bifrontal and bitemporal, with constant pain 
described as a pressure sensation.  There were no reported 
flare-ups.  The diagnosis was in part that of status-post 
head trauma, with loss of consciousness/concussion with post-
traumatic encephalopathy as evidenced by memory defect and 
up-going toes (Babinski reflex), and amnesia for the events.  
Also diagnosed was post-traumatic headaches, ongoing and 
persistent.  The examiner did not further address the extent 
of any impairment of social or industrial adaptability, or 
severity of these symptoms.     The RO ultimately determined 
this examination was inadequate for rating purposes, and 
returned the report to the originating VAMC for further 
evaluation. 

On return of the examination request to the Boston VAMC, the 
November 2005   examiner referred the case for a 
neuropsychological evaluation for fulfillment of compensation 
and pension requirements.  This evaluation was completed in        
April 2006.  The psychological evaluator's behavioral 
observations were that            the veteran was able to 
answer questions concerning his legal background.             
Speech was fluent without evidence of word finding 
difficulties, and was normal in rate, rhythm and prosody.  
The veteran's comprehension, evidenced by his ability to 
follow simple and complex commands, appeared to be intact.  
However, given the amount of detail he was able to provide 
about his background history and current events, there was 
some concern that he did not put forth optimal levels of 
motivation and effort during formal testing in which he 
showed severe             memory deficits.    

The neuropsychiatric evaluation summary was that the veteran 
appeared to be experiencing declines in learning and 
retaining new information presented both verbally and 
visually, although there were some indications that he did 
not give maximal effort during testing.  The scores on a test 
that evaluated motivation and effort suggested that the 
results were most likely not a valid and reliable marker of 
his overall level of cognitive functioning.  While it was 
possible that he had cognitive deficits, the type and 
severity could not then be determined.  It was possible that 
recent substance abuse put him in a state of mind that 
precluded        full effort.  It was recommended that a 
neuropsychological evaluation should be conducted again once 
any underlying psychological issues or substance abuse that 
led to the patient's lack of motivation and effort had been 
addressed. 

The veteran then underwent a May 2007 VA psychiatric 
examination.                       The examiner observed that 
the documentation for the reason for the visit was not 
provided to him, and attempts to clarify the purpose had not 
yielded further information.  There was noted the veteran's 
report of no change in his memory since the last examination.  
His headaches were the same, and were constant without flare-
ups.  He treated these through over-the-counter pain 
medication.        The examiner offered to arrange outpatient 
neurological evaluation for the patient in regard to his 
neurologic complaints, and he declined as he was not 
interested in surgery, medications or physical therapy.  The 
VA examiner stated that he concurred with the diagnoses 
provided in the November 2005 compensation and pension 
examination report.

The RO again returned this examination report to the 
originating VAMC based upon what were deemed to represent 
insufficient findings in response to the Board's May 2001 
remand directive.

On a July 2007 VA examination by another psychiatrist, the 
examiner indicated having reviewed the veteran's claims 
folder and electronic medical records.             The 
veteran on objective evaluation was observed to have been 
guarded in his conversations and this had been noted by other 
examiners when describing his behavior.  He had mild to 
moderate difficulties with thought processes and 
communication because of his reluctance to talk about 
anything that would cast an adverse light on his actions.  He 
had no delusions but was significantly paranoid about 
situations to amount to a diagnosis of paranoid personality 
disorder.  Memory was intact and there was no recent 
obsessive or ritualistic behavior.  Rate and flow of speech 
was somewhat slowed with large gaps where he would not say 
anything.  There was no history of significant depressed 
mood.  The veteran had a history compatible with alcohol 
dependence, using alcohol to get to sleep and having charges 
of operating under the influence for driving after drinking.  
Recently             he had cut back on his alcohol 
consumption.  The diagnosis was that of alcohol dependence in 
partial remission, and paranoid personality disorder.  A 
Global Assessment of Functioning (GAF) score was assigned of 
45.  The veteran was considered capable of managing his own 
funds. 

Governing Law, Regulations and Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning 
capacity.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2007); 38 
C.F.R.             § 4.1 (2007).  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 C.F.R. § 4.1.
In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods. 

The veteran currently is in receipt of a 10 percent rating 
under the provisions of     38 C.F.R. § 4.124a, Diagnostic 
Code 8045-9304, for brain disease due to trauma, rated based 
on entirely subjective complaints (i.e., complaints such as 
headache, dizziness, and insomnia).  

Under the provisions of Diagnostic Code 8045, purely 
neurological disabilities, such as hemiplegia, epileptiform 
seizures, facial nerve paralysis, etc., following trauma to 
the brain, will be rated under the diagnostic codes 
specifically dealing with such disabilities, with citation of 
a hyphenated diagnostic code (e.g., 8045- 8207).  Purely 
subjective complaints such as headache, dizziness, insomnia, 
etc., recognized as symptomatic of brain trauma, will be 
rated 10 percent and no more under Diagnostic Code 9304.  
This 10 percent rating will not be combined with any other 
rating for a disability due to brain trauma.  Ratings in 
excess of 10 percent for brain disease due to trauma under 
Diagnostic Code 9304 are not assignable in the absence of a 
diagnosis of multi-infarct dementia associated with brain 
trauma.          See 38 C.F.R. § 4.124a, Diagnostic Code 8045 
(2007).  These rating provisions have remained in effect 
throughout the pendency of the appeal.

The applicable rating criteria with regard to rating mental 
disorders including dementia due to head trauma, underwent 
revision while this appeal was pending, effective November 7, 
1996.  See 61 Fed. Reg. 52,695 (Oct. 8, 1996) (codified at        
38 C.F.R. § 4.130).  
Prior to then, under Diagnostic Code 9304, dementia due to 
head trauma was evaluated under the general rating formula 
for organic mental disorders which provided for a 10 percent 
rating where impairment of intellectual functions, 
orientation, memory, and judgment, and lability and 
shallowness of affect is of such extent, severity, depth and 
persistence was such as to produce mild impairment of social 
and industrial adaptability.  A 30 percent rating was 
warranted where the symptoms demonstrated produced definite 
impairment of social and industrial adaptability.  A 50 
percent rating was for assignment where considerable 
impairment of social and industrial adaptability was shown.  
A 70 percent rating was for assignment where severe 
impairment of social and industrial adaptability was shown.  
Finally, a 100 percent rating was warranted if the medical 
evidence indicated impairment of intellectual functions, 
orientation, memory and judgment, and lability and 
shallowness of affect of such extent, severity, depth, and 
persistence as to produce total social and industrial 
inadaptability.  See 38 C.F.R.          § 4.132 (1996).

The term "definite" as set forth in the above criteria has 
been construed by the          VA General Counsel as 
"distinct, unambiguous, and moderately large in degree."     
This level of impairment represents a degree of social and 
industrial inadaptability that is "more than moderate but 
less than rather large."  VAOPGCPREC 9-93  (Nov. 9, 1993), 
57 Fed. Reg. 4753 (1994).

The revised rating criteria, effective November 7, 1996, 
provide for the evaluation of dementia due to head trauma, 
under a General Rating Formula for Mental Disorders, which 
takes into account the objective signs and manifestations of 
a psychiatric disorder for rating purposes.  The enumerated 
symptoms however             are not intended to be exclusive 
in determining the parameters of the applicable rating 
scheme.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 
(2002).

In pertinent part, these criteria would provide for the next 
higher 30 evaluation in this case where it is established 
that there is occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, recent 
events).  38 C.F.R. § 4.130 (2007).

Generally, when a law or regulation changes during the 
pendency of a claim, VA must first determine whether the 
statute or regulation identifies the types of claims to which 
it applies.  If the statute or regulation does not address 
this subject,         VA must determine whether applying the 
new provision to claims that were pending when it took effect 
would produce genuinely retroactive effects.  If this is the 
case, VA ordinarily should not apply the new provision to the 
claim.  Provided there are no resulting retroactive effects, 
however, VA ordinarily must apply the new provision as of the 
effective date of the revision.  See VAOPGCPREC 7-2003 (Nov. 
19, 2003); VAOPGCPREC 3-2000 (Apr. 10, 2000).  See also 38 
U.S.C.A.          § 5110(g).  The former criteria, meanwhile, 
may be applied both prior to and since the change in the 
substance of the law or regulation. 

The comprehensive review of the medical evidence of record 
demonstrates that          the current assigned 10 percent 
rating for service-connected organic brain  syndrome 
continues to represent the proper level of disability 
compensation.                            The determinative 
rating criteria to be applied will take into account the    
November 7, 1996 regulatory revision as to the evaluation of 
neurological disorders, while the former criteria may 
continue to apply even after the date           the revised 
version took effect.  See VAOPGCPREC 7-2003.  As indicated 
below,  however, this revision is not dispositive absent 
evidence of diagnosis of multi-infarct dementia.  The 
consideration of any entirely neurological disorders due to 
the veteran's service-connected disability apart from 
subjective manifestations also     has been afforded in this 
instance.

The medical evaluation history for an organic brain syndrome 
has been considered from the January 1990 claim for an 
increased rating, up until the present, inclusive of any 
changes implemented based on the November 7, 1996 revision in 
rating provisions for psychiatric disabilities.  The initial 
relevant findings consist of VA examination reports over a 
period of several years, completed by the same evaluating 
psychiatrist.  The veteran's October 1990 examination 
indicated symptoms of apprehensiveness and ideas of 
persecution and reference, although recent and remote memory 
remained intact.  The diagnosis was organic delusional 
syndrome.  On examination in October 1992, this was revised 
to indicate a            non-psychotic organic brain 
syndrome, with brain trauma.  These preliminary examinations 
do show clearly noted subjective complaints of a prior head 
injury, most prominently a reported memory loss and mood 
disturbances.  Nonetheless, there is no indication from the 
examinations themselves, or otherwise in the more remote 
treatment history of a diagnosis of multi-infarct dementia, 
that would warrant consideration of any higher level of 
disability rating.  

In addition, while a May 1991 SSA decision determined the 
veteran was entitled to disability benefits from that agency, 
the underlying basis for the award consisted of a personality 
disorder and substance abuse disorder.  These are nonservice-
connected conditions, and VA regulations further specifically 
preclude awarding direct service connection for a disability 
premised on substance abuse.                      See 38 
U.S.C.A. § 105 (West 2002 & Supp. 2007); 38 C.F.R. § 3.301(d) 
(2007).                
The medical records supporting the above decision do not 
refer to a history of evaluation and treatment for a cerebral 
infarct or any form of dementia.               When 
evaluating the medical and legal bases for the SSA's 
determination then it cannot be considered dispositive in the 
instant matter.  See Murincsak v. Derwinski, 2 Vet. App. 363, 
370-71 (1992); Collier v. Derwinski, 1 Vet. App. 413, 417 
(1991). 

It follows that the application of Diagnostic Code 9304 for 
brain disease due to head trauma is not warranted.  Provided 
there were some indication that this indeed was required, to 
warrant the next higher disability evaluation of 30 percent, 
the evidence would have to show symptoms productive of 
definite impairment of social and industrial adaptability.  
See 38 C.F.R. § 4.132 (prior to November 7, 1996).  Notably, 
however, on re-examination in July 1994 the psychiatrist 
recharacterized the diagnosis as a "tentative" organic 
brain syndrome.  Thus, while many of the symptoms then 
observed would have a likelihood of affecting functional 
capacity in social and industrial settings, there was 
considerable question at this point as to whether a claimed 
head injury was the correct etiology of these symptoms.            
The evidence to this point does not clearly show "definite" 
impairment attributable to the service-connected disability. 
There is no alternate basis for an increased evaluation under 
that criteria based on evidence of separate compensable 
neurological disorders, or other manifestations of the same 
etiology as an organic mental disorder.  This includes 
competent evidence that the veteran's headaches that met the 
criteria for a 10 percent rating or higher based on any 
documented routine prostrating episodes under 38 C.F.R. § 
4.124a,            Diagnostic Code 8100.  Hence, an increased 
rating is not warranted prior to implementation of the 
November 7, 1996 revision in rating criteria.

With reference to the remaining time period from November 7, 
1996 up until the present, both the preceding and revised 
versions of the criteria must be considered. The factual 
inquiry under the current rating criteria is again relatively 
limited in evaluating the reported complaints with a 
psychiatric basis, given that the record         is absent 
diagnosis of associated multi-infarct dementia in this 
situation.                
The November 2005 VA neurological examiner provided the most 
substantive description thus far as to the objective 
characteristics of the service-connected condition in 
diagnosing "status-post head trauma, with loss of 
consciousness/ concussion with post-traumatic encephalopathy 
as evidenced by memory defect  and up-going toes and amnesia 
for the events."  In order to obtain further information as 
to the precise extent of service-connected disability, the RO 
returned the examination report to the physician for 
clarification.  As the record indicates, however, he then 
referred the case for a neuropsychiatric evaluation, which 
showed, if anything, some question as to whether the 
veteran's present condition was definitively affected by his 
previous injury.  There is no basis then to further apply the 
general provisions for evaluating mental disorders, under 
either version of that criteria, to support an increased 
rating.  Assuming for argument's sake that Diagnostic Code 
9304 were determinative, there are no other clearly 
documented relevant symptoms besides memory loss.  On the 
most recent examination in July 2007, testing of memory 
capacity showed that it was intact.  The apparent hesitancy 
with thought processes and communication was associated with 
reluctance to discuss prior history and not an actual 
disorder, and an organic brain syndrome also was not listed 
in the relevant diagnosis at that time.  A 30 percent or 
higher evaluation thus would not be required under the 
revised rating criteria pertaining to psychiatric disorders.  
38 C.F.R. § 4.130 (2007).    

Also for consideration are objective neurological 
manifestations of service-connected disability as established 
by the medical evidence.  The primary finding in this regard 
is the November 2005 VA examiner's diagnosis of post-
traumatic headaches, ongoing and persistent.  The criteria 
under Diagnostic Code 8045 contemplates headaches as a 
"subjective complaint" as opposed to a purely neurological 
disability.  This notwithstanding, the original grant of 
service connection for residuals of a head trauma included 
traumatic headaches as a component of service-connected 
disability.  See e.g., 38 C.F.R. § 4.14 (providing that while 
separate ratings may be assigned for distinct symptoms 
related to one underlying condition, the evaluation of the 
same manifestation under different diagnoses is to be 
avoided).  To this effect, the November 2005 examination 
indicated persistent headaches, without suggesting flare-ups 
or prostrating episodes necessary for a compensable rating 
under Diagnostic Code 8100.  Significantly,   the previous 
May 2000 VA examiner opined that the veteran's headaches were 
not migraines, but instead post-traumatic tension headaches 
brought on due to degenerative changes in the cervical spine, 
and there is no contrary opinion on file. Whereas service 
connection is presently in effect for cervical degenerative 
disc disease, and the existence of headaches secondary to 
that condition (and their severity) may warrant further 
inquiry, the current issue is limited in scope to evaluation 
of organic brain syndrome.  In the instant case then a 
separate compensable rating for headaches cannot be assigned.  
See e.g., Mittleider v. West, 11 Vet. App. 181, 182 (1998) 
(where it is not possible to separate the effects of a 
service-connected disability from another disorder, all 
symptoms must be attributed to the service-connected 
disability).  

Thus, it is determined that the current 10 percent rating for 
organic brain syndrome is the most accurate evaluation of 
this service-connected disability under the rating schedule, 
including during on all relevant time periods since the 
pendency of             this claim.                  

The potential application of the various other provisions of 
Title 38 of the Code of Federal Regulations have also been 
considered, including 38 C.F.R. § 3.321(b)(1), which provides 
procedures for assignment of an extraschedular evaluation.  
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  
However, the veteran has not shown that his service-connected 
organic brain syndrome has caused him marked interference 
with employment, meaning above and beyond that contemplated 
by  his current schedular rating.  While more extensive 
discussion of this subject will be set forth upon further 
adjudication of the veteran's pending claim for a TDIU,              
it warrants mention only that no VA or private evaluating 
physician has suggested that the veteran is either 
unemployable or substantially impaired in occupational 
capacity, as the consequence entirely of an organic brain 
syndrome.  In considering the TDIU claim on the merits, the 
potential effect of all service-connected disabilities will 
be reviewed, which may result ultimately in a different 
determination.  See Cox v. Nicholson, 20 Vet. App. 563, 572 
(2007) (sufficient justification should be provided for 
denying extraschedular rating for disability under review, 
but prior to eventual disposition of a pending TDIU claim).  
Nor has the disorder under evaluation necessitated frequent 
periods of hospitalization, or otherwise rendered 
impracticable the application of the regular schedular 
standards.  
In the absence of the evidence of such factors, the Board is 
not required to remand this case to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. 
Brown, 9 Vet. App. 237, 238-9 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).

For these reasons, the claim for a rating in excess of 10 
percent for organic brain syndrome is being denied.  Since 
the preponderance of the evidence is unfavorable, the 
benefit-of-the-doubt doctrine is not applicable.  38 U.S.C.A. 
§ 5107(b);                38 C.F.R. § 3.102.  See also 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

The claim for a rating higher than 10 percent for organic 
brain syndrome is denied.






REMAND

In regard to the veteran's claim for a TDIU, the applicable 
law provides that this benefit may be warranted where the 
claimant is deemed to be unable to secure            and 
maintain substantially gainful employment as the result of a 
single service-connected disability ratable at 60 percent or 
more, or as a result of two or more disabilities, provided at 
least one disability is ratable at 40 percent or more,               
and there is sufficient additional service-connected 
disability to bring the combined rating to at least 70 
percent.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2007).

If the claimant does not meet the minimum percentage rating 
requirements of              § 4.16(a), he or she may still 
be entitled to the benefit sought where the case presents 
such an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
standards to warrant a TDIU on an extra-schedular basis.  38 
C.F.R. §§ 3.321(b)(1), 4.16(b) (2007).  The matter of TDIU 
entitlement on an extraschedular basis requires referral to 
the RO for further disposition, although where the record 
does not contain evidence that would render such claim 
plausible the Board may deny the claim in the first instance. 
VAOPGCPREC 6-96 (Aug. 16, 1996). See also Floyd v. Brown, 9 
Vet. App. 88,   95 (1995). 

The veteran currently is in receipt of service-connected 
disability compensation of 40 percent for enucleation, right 
eye; 20 percent for multiple level cervical degenerative disc 
disease with mild right C-6 radiculopathy; 10 percent for             
non-psychotic organic syndrome with brain trauma; 10 percent 
for disfiguring scars below the right eye; and 10 percent for 
acterial conjunctivits associated with enucleation, right 
eye.  

Thus, the initial schedular requirements for a TDIU are met, 
based on a combined 70 percent rating for several service-
connected disabilities that are of a common etiology, in this 
instance an automobile accident during the veteran's service.                 



At present however, there is no physician's opinion or other 
competent medical finding as to the determinative issue of 
whether the veteran is in fact unable to maintain 
substantially gainful employment due to one or more of his 
service-connected disabilities.  Hence, a VA medical 
examination is required to obtain such an informed opinion 
based on an objective assessment of these service-connected 
disorders, and the veteran's documented medical history.  See 
38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2007); 38 C.F.R. § 
3.159(c)(4) (2007) (VA will provide a medical examination or 
obtain a medical opinion based upon a review of the evidence 
of record if VA determines it is necessary to decide the 
claim).   

As a further matter to be addressed on remand, the record 
does not reflect that          the veteran has ever been 
advised of the provisions of VA's duty to notify and assist 
under the Veteran's Claims Assistance Act as directly 
pertaining to his TDIU claim.  
See 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & 
Supp. 2007);          38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326 (2007).  This information is essential to permit him a 
complete opportunity to substantiate his claim on the merits.                  
See Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002) 
(failure to ensure compliance with the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R.       § 3.159(b) is 
remandable error).  See also, Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002).  Therefore, the RO should send him a 
supplemental notice letter  with regard to the TDIU claim on 
appeal.

Accordingly, this claim is REMANDED for the following action:

1.	Send the veteran with another VCAA 
notice letter that pertains to the claim 
for a TDIU, in accordance with           
38 U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002 & 2007) and all other applicable 
legal precedent.              This 
correspondence must provide him with 
notice as to any information, and any 
medical or lay evidence,           not 
previously provided to VA that is 
necessary to substantiate this claim.  
Also apprise him of the information and 
evidence he is responsible for obtaining, 
and that which VA will obtain on his 
behalf.
2.	Schedule the veteran for a VA general 
medical examination.  The claims folder 
must be made available for the examiner to 
review.

The examiner is then requested to provide 
an opinion as to whether the veteran is 
incapable of securing and maintaining 
substantially gainful employment due to           
the severity of one or more of his 
service-connected disabilities.  In 
providing the requested determination,   
the examiner must consider the degree of 
interference with ordinary activities, 
including capacity for employment, caused 
solely by the veteran's service-connected 
disabilities, as distinguished from any 
nonservice-connected physical or mental 
condition.         If an opinion cannot be 
rendered without resorting to pure 
speculation, please explain why this is 
not possible.

3.	Then review the claims file. If any of 
the directives specified in this remand 
have not been implemented, appropriate 
corrective action should be undertaken 
before readjudication.  Stegall v. West, 
11 Vet. App. 268 (1998).

4.	Thereafter, the RO should readjudicate 
the claim for entitlement to a TDIU.  If 
the benefit is not granted,             
the veteran and his representative should 
be furnished with a Supplemental Statement 
of the Case and afforded         an 
opportunity to respond before the file is 
returned to               the Board for 
further appellate consideration. 





The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
N. R. Robin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


 Department of Veterans Affairs


